UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4836


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTINE N. HAMM, a/k/a Niki,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:08-cr-00250-1)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew J. Katz, THE KATZ WORKING FAMILIES LAW FIRM, LC,
Charleston, West Virginia, for Appellant. R. Booth Goodwin II,
United States Attorney, Lisa G. Johnston, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christine N. Hamm pled guilty to conspiracy to commit

interstate transportation of a stolen vehicle and was sentenced

to twelve months and one day of imprisonment, to be followed by

a thirty-six-month term of supervised release.                                         The district

court   deferred        her       sentence         to    allow          her     to     receive       drug

treatment.         After          her    release        from        prison,          her     supervised

release was modified twice, requiring her to reside at community

corrections       centers.                   The       probation           officer           ultimately

petitioned to revoke Hamm’s supervised release.                                        Hamm admitted

she committed the alleged violations, and the district court

sentenced     her          again        to    twelve          months          and      one     day    of

imprisonment,         to     be     followed        by    an           eighteen-month          term    of

supervised release.               She now appeals that sentence, arguing the

district court failed to provide a statement of reasons for the

chosen sentence and that the sentence is plainly unreasonable in

light of the Guidelines range (three to nine months) and her

personal circumstances.                 Finding no error, we affirm.

            This       court        will      affirm          a    sentence          imposed      after

revocation       of        supervised          release            if     it     is     not      plainly

unreasonable.         United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.    2010).         The        first       step       in       this        review       requires     a

determination of whether the sentence is unreasonable.                                          United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                              “This

                                                   2
initial    inquiry      takes       a     more       ‘deferential    appellate        posture

concerning issues of fact and the exercise of discretion’ than

reasonableness        review        for      [G]uidelines       sentences.”            United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (quoting

Crudup,    461       F.3d   at      439)      (applying       “plainly    unreasonable”

standard   of    review     for         probation       revocation).       Only       if   the

sentence is procedurally or substantively unreasonable does the

inquiry proceed to the second step of the analysis to determine

whether the sentence is plainly unreasonable.                         Crudup, 461 F.3d

at 438–39.

            A        supervised           release        revocation       sentence         is

procedurally     reasonable          if      the     district   court    considered        the

advisory policy statement range based upon Chapter Seven of the

Sentencing Guidelines and the 18 U.S.C. § 3553(a) (2006) factors

applicable      to    supervised         release       revocation.       See   18      U.S.C.

§ 3583(e) (2006); Crudup, 461 F.3d at 438–40.                            A sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                        Crudup, 461 F.3d at 440.

“A court need not be as detailed or specific when imposing a

revocation      sentence       as       it    must      be   when   imposing      a     post-

conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.”                        Thompson, 595 F.3d at 547

(internal quotation marks omitted).

                                                 3
              With these standards in mind, we have reviewed the

record on appeal and conclude that the district court adequately

explained its reasons for sentencing Hamm within the statutory

maximum   to    one     year   and   one    day    in   prison,   followed    by    an

eighteen-month term of supervised release.                   Furthermore, we are

not persuaded that the sentence imposed was unreasonable, let

alone plainly unreasonable.                We therefore affirm the district

court’s judgment.          We dispense with oral argument because the

facts   and    legal     contentions       are    adequately   presented     in    the

materials      before    the   court   and        argument   would   not   aid     the

decisional process.

                                                                           AFFIRMED




                                            4